 GREATER SYRACUSE PRINTING EMPLOYERS' ASSOCIATION217Greater Syracuse Printing Employers'AssociationandAmal-gamated LithographersofAmerica,Local 48, Petitioner.'Case No. 3-RC-.3918.December 20, 1962DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before William G. McGee, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds:1.Certain Employers are engaged in commerce within themeaningof the Act.22.The labor organizations involved claim to representcertain em-ployees of the Employers.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.Petitioner seeks to sever a unit of all lithographic productionemployees from a combined unit of letterpress, lithographic produc-'As amended at the hearing.2Petitionercontendsthat the "GreaterSyracuse Printing Employers Association" is amultiemployerassociation composedof Salina Press,Inc, and Salina Repro Service, Inc.,Pratt Printing Company, Inc, OnondagaPrintingCompany, PeerlessPress,Inc, KaufmanPress, GafneyPress,Inc.,Trident PrintingCorporation,and Syracuse University Press,Inc , hereinreferredto by their corporatename or asEmployer, and that thecombinedoperationsof all theseEmployers warrantsthe assertionof jurisdiction even though someof the Employers individually might not meet the Board's jurisdictional criteria.Forthe reasons set forth herein,we find that the individualEmployersbargained and executedlabor agreements on an individualrather thana multiemployerbasisTherecord dis-closes and the parties stipulatedthat SalinaPress, Inc, and Salina Repro Service, Inc.,Pratt Printing Company, Inc, Onondaga Printing Company, Peerless Press,Inc, KaufmanPress,and TridentPrinting Corporation, within thepreceding 12-month period,individu-allymade purchases of materialsdirectly andindirectlyfrom pointsoutside theState ofNew York valuedin excess of $50,000We find that the foregoingEmployers are engagedin commercewithin themeaning ofthe ActWith respect to Gafney Press, Inc., theparties agreethat its total purchasesduring theperiodin question did not exceed$25,000,and that,of itstotal salesvalued at $75,000, less than$40,000 in value was sold directlyor indirectlyto customers outside New YorkWe find that thiscompany does not meetthe Board's jurisdictional standards for the assertion of jurisdiction over itRegardingSyracuseUniversity Press,Inc , the partiesagree that thiscompany is a nonprofit non-commercial membershipcorporation of which Syracuse University,an educational corpo-ration in New York, is the sole member, and which is exclusively engaged in printingscientific and liters my materials fm the UniversityThe parties are in apparent agree-ment that SNracu\v Fniverrity Pie,,, Inc, rodividuall.N does not fall within the Board'sjurisdictionIInternational Printing Pressmen and Assistant's Union Local 66, AFL-CIO, hereincalled 11'I', interiened as the iecogmzed bargaining representativeof the employees inthe unit involvedSyracuse Typographical Union Local 55, AFI.-CIO, herein called theITU. intervened foi the sole purposeof preservingthe integrity of the units of typesettingand linotype employees for which it has bargained with the Employees, but which are notsought by Petitioner.140 NLRB No. 30. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, typesetting, linotype, and bindery employees "employed by mem-bers Pratt, Salina, Gafney, Trident, Peerless, Kaufman, Onondaga,and Syracuse of the Greater Syracuse Printing Employers' Associa-tion," excluding office clerical employees, professional employees,watchmen and guards, and all supervisors as defined in the Act. Inthe alternative, Petitioner is willing to represent the lithographicproduction employees in separate units at each of the above-namedEmployers' establishments.The IPP, Salina ,4 Pratt, Kaufman,Onondaga, Peerless, and Trident contend that no multiemployer as-sociation named "Greater Syracuse Printing Employers' Association"exists and that only single-employer units of lithographic productionemployees are appropriate.The ITU, Syracuse, and Gafney took nounit positions.IPP has represented the employees of approximately 21 employersin Syracuse, New York, who engage in what is known as "commercial"printing work.Of these employers, only the eight alleged membersof the "Greater Syracuse Printing Employers' Association" employlithographic production employees.From 1959 to 1962, the IPP andall 21 "commercial" printing employers have been parties to individualcollective-bargaining agreements covering each employer's comple-ment of employees.-' In the case of the eight Employers involvedhere, the individual contracts included lithographic production em-ployees, letterpressmen, and typesetting, linotype, and bindery em-ployees.The bargaining pattern in these years proceeded as follows :A "scale" committee of IPP drew up a list of contract proposalsand changes which were mailed to all commercial printing employerstogether with notification of the time and place for the first bargainingmeeting. Individual employers would present themselves at the meet-ing place to express their individual views and to make their owncounterproposals, with no employer committee or spokesman desig-nated or authorized to speak on their behalf. So far as appears, veryfew employers ever attended these meetings, and few, if any, attendedthe same meetings at the same time. No notes or minutes of the meet-ings were kept and no agreement was ever reached between the partiesas a result of any meeting.At a later date, the IPP committee woulddiscuss among its members the consensus of employer positions andwould attempt to fashion contract terms which it believed would beacceptable to all the employers.When these terms were embodied ina complete agreement, the contracts were mailed to the individualemployers for approval.No discussion was held among the variousemployers as to the acceptability of the agreement prior to its exe-d Salina Repro Service,Inc., is a wholly owned subsidiary of Salina Press, IncA mo-tion to add the former to the list of eight Employers named in the petition was grantedat the hearing without opposition.Hence, Salina refers to both Salina Press,Inc , andSalina Repro Service, Inc5There is no current contract here asserted as a bar. GREATER SYRACUSE PRINTING EMPLOYERS' ASSOCIATION219cution.The major substantive terms of the contract which the em-ployers executed were identical.However, where individual shopconditions warranted special variances, these were individually nego-tiated by IPP with the employers concerned.Finally, there is norecord evidence that any multiemployer association known as the"Greater Syracuse Printing Employers' Association" exists.On the basis of the foregoing and the entire record before us, weare unable to conclude that the Employers involved herein engagedinmultiemployer bargaining as members of the "Greater SyracusePrinting Employers' Association" or otherwise evinced any intent tobe bound by any agreement negotiated by any commercial printingemployer or group of employers in Syracuse on their behalf.'Wetherefore find that the lithographic production employees whichPetitioner seeks on a multiemployer basis are not part of a multi-employer bargaining unit, and that such a unit here is inappropriate.It follows, then, that separate units of lithographic production em-ployees at each of the Employers' plants may be appropriate.As indicated above, the Petitioner alternatively contends for suchseparate units.The parties do not dispute that the individuals in-volved at each of the Employer's plants perform offset camera work,offset platemaking, and offset press duties which classify them aslithographic production employees of a type which the Board hasheld are entitled to separate representation.'However, a questionarises as to whether separate elections should be directed in such unitsat each plant.We are administratively advised, and Petitioner apparently con-cedes, that its showing of interest in the separate units at Onondaga,Peerless,Kaufman, Gafney, Trident, and Syracuse is insufficient tosupport an election in those units.Moreover, the operations of Gafneyand Syracuse do not fall within the Board standards for the assertionof jurisdiction.Finally, it appears that Gafney and Peerless eachemploy but one lithographic production employee," a number insuffi-cient for the Board to certify as an appropriate bargaining unit.'Accordingly, for each and all of the foregoing reasons, we shall dismissthe petition insofar as it seeks elections in separate lithographic pro-duction units at these plants.Salina and Pratt have heretofore been found to be engaged in com-merce within the meaning of the Act.As each Employer employslithographic production employees who are entitled to separate repre-sentation in a separate unit, and as the Petitioner's showing of interest6SeeHouston Automobile Dealers Association,132 NLRB 947.7 SeeAllen, Lane&Scott, et at,137 NLRB 2238 Of the four individuals engaged in lithographic production work at Peerless, three(the Corcoran brothers)are supervisors within the meaning of the Act In addition, theyare directors and stockholders of the corporation.0SeeAt & Dick's Steak House,Inc.,129 NLRB 1207, 1208. 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDis sufficient therein, we find that the following constitute appropriateunits for the purpose of collective bargaining within the meaningof Section9 (b) of the Act :Unit A.All lithographic production employees employed bySalina Press, Inc. and Salina Repro Service, Inc., Syracuse, NewYork, excluding all office clerical employees, professional em-ployees, watchmen and guards, and all supervisors as defined inthe Act.Unit B.All lithographic production employees employed byPratt Printing Company, Inc., Syracuse, New York, excludingall office clerical employees, professional employees, watchmenand guards, and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]SewellManufacturing CompanyandAmalgamated ClothingWorkers of America,AFL-CIO, Petitioner.Case No. 10-RC-5016.December 20, 1962SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONPursuant to a Decision, Order, and Direction of Second Electionissued by the Board on August 9, 1962,1 a second election by secretballot was conducted by the Regional Director for the Tenth Regionamong the employees in the appropriate unit.Upon the conclusionof the election the parties were furnished a tally of ballots whichshowed that of approximately 1,338 eligible voters, 345 cast votes for,and 931 cast votes against, the Petitioner, 8 cast challenged ballots, and4 ballots were void.Thereafter the Petitioner filed timely objectionsto conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and on September 28, 1962, issuedhis report on objections in which he found the objections to be withoutmerit and recommended that they be overruled. The Petitioner filedtimely exceptions to the Regional Director's report and recommenda-tions dealing with preelection propaganda which was distributed toeligibles during the critical period 2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection withthis caseto a three-memberpanel [Members Leedom, Fanning,and Brown].i 138 NLRB 66.2 In the absence of exceptions thereto, the Board adoptspro formathe Regional Director'srecommendation that objections Nos. 5 and 6 be overruled.140 NLRB No. 24.